                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SONIA JUDITH PIZARRO,
                                                             CIVIL ACTION
                      Plaintiff,

       v.
                                                             NO. 17-1054
NANCY A. BERRYHILL,                                                                   F·ILED
Acting Commissioner of the Social Security
Administration,
                                                                                       MAY - 6 2019

                      Defendant.
                                                                                   s:"lE~~lerk
                                             ORDER

       AND NOW, this        G+h day of May, 2019, upon careful and independent consideration
of the administrative record, Plaintiffs Brief and Statement of Issues in Support of the Request for

Review (Doc. No. 9), Defendant's Response (Doc. No. 10), and the Report and Recommendation

of United States Magistrate Judge David R. Strawbridge (Doc. No. 13), and there being no

objections, it is hereby ORDERED that:

        1. The Report and Recommendation is APPROVED and ADOPTED;

       2. Plaintiffs Request for Review is DENIED and the decision of the Commissioner is

            AFFIRMED; and

        3. The Clerk of Court shall mark this case CLOSED.



                                              BY THE COURT:
